Exhibit 10.6

 URECOATS INDUSTRIES INC. [main_body.htm]
a Delaware corporation


SERIES C PREFERRED STOCK OPTION AGREEMENT


Richard J. Kurtz
March 21, 2003
Duck Pond Road
 
Alpine, New Jersey
No. SCPSOA-2



THIS OPTION AGREEMENT ("Agreement") is made as of the date set forth above
between Urecoats Industries Inc., a Delaware corporation (the "Company"), and
the optionee named above (the "Optionee"). The option granted by this Agreement
is designated a "Series C Preferred Option" granted hereby:


1.  Grant of Option. Pursuant to and subject to the terms and conditions of the
Agreement, the Company grants to the Optionee, the right and option (the "Call
Option") to purchase at $20.00 per share (the "Stated Value") on the terms and
conditions hereinafter set forth all or any part of an aggregate of 250,000
shares of Series C Convertible Preferred Stock (the "Series C Preferred Stock"
or the "Shares") of the currently authorized and unissued Series C Preferred
Stock, par value $1.00 per share of Urecoats Industries Inc. The Call Option
shall be exercisable, in whole or in part, during the period commencing with the
date on which it is granted and ending on December 31, 2003, subject to the
terms and conditions hereof.


2.  Method of Exercise by Optionee.


(a)  The Call Option may be exercised pursuant thereto by written notice to the
Company stating the number of Shares with respect to which the option is being
exercised, together with payment in full: (i) in cash or certified check; (ii)
securities or other liquidable property; (iii) acknowledgement of cancellation
of the Company's indebtedness to the Optionee; or (iv) any combination of the
foregoing. If requested by the Board of Directors, prior to the delivery of any
Shares, the Optionee shall supply the Board of Directors with a representation
that the Shares are not being acquired with a view to unlawful distribution and
will be sold or otherwise disposed of only in accordance with applicable federal
and state statutes, rules and regulations.


(b)  As soon after the notice of exercise as the Company is reasonably able to
comply, the Company shall, without payment of any transfer or issue tax by the
Optionee, deliver to the Optionee or any such other person, at the main office
of the Company or such other place as shall be mutually acceptable, a
certificate or certificates for the Shares being purchased upon exercise of the
Call Option. Notwithstanding the foregoing, the Company shall have the right to
postpone the time of delivery of the Shares for such period as may be required
for it with reasonable diligence to comply with any applicable listing
requirements of any national securities exchange or any state or local law.


(c)  The Optionee may exercise the Call Option for less than the total number of
Shares for which the Call Option is then exercisable, provided that a partial
exercise may not be for fewer than 25,000 shares, unless the remaining shares
exercisable under the Call Option is for less than 25,000 shares. The Call
Option may be exercisable for whole shares only. The Series C Preferred Stock
issuable upon exercise shall be restricted shares as such terms are defined
under the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder, and shall be acquired for investment and not with a view
to the unlawful distribution thereof.


3.  Grant to Company of Right to Demand Exercise. Pursuant to the terms hereof,
Optionee hereby grants to the Company the right and option ("Exercise Demand
Right") to require Optionee to exercise a portion of his Call Option up to a
maximum aggregate of 250,000 shares of Series C Preferred Stock. This Exercise
Demand Right shall be exercisable by the Company at any time or from time to
time during the term that the Call Option, or any part thereof is outstanding,
solely to require the Optionee to purchase as much of the Series C Preferred
Stock necessary for continuance of the Company's operations during fiscal 2003.
The Exercise Demand Right shall remain outstanding for as long as the Call
Option remains outstanding, and to the same extent as the Call Option.
Notwithstanding the foregoing, the Company agrees that it shall forbear and not
exercise the Exercise Demand Right under this Agreement for as long as the
Company is receiving alternate financing and/or generating sufficient revenues
to meet its operational requirements.


4.  Method of Use of Exercise Demand Right by Company. The Company's Exercise
Demand Right shall be exercisable upon the service of a notice ("Exercise Demand
Notice") faxed and mailed to the Optionee at the address designated herein
thirty (30) days prior to the anticipated purchase date by Optionee. The
Exercise Demand Notice shall state the type(s) of payment (as set forth in
Paragraph 2(a) above) required by the Optionee therein. Optionee shall then take
such steps as is necessary to pay or cause to be paid the applicable amounts and
in the form(s) specified in the Exercise Demand Notice within said thirty (30)
day period. Thereupon the shares of Series C Preferred Stock shall be issued in
the same manner and pursuant to the terms specified in Paragraph 2(b) above.
 

       

--------------------------------------------------------------------------------

 



5.  Acknowledgement of Nonreservation of Common Stock by Company for Series C
Preferred Stock Conversion.


(a)  Optionee acknowledges and confirms that in the event of his exercise of the
Call Option, or the Company's exercise of the Exercise Demand Right, that there
is presently no reserve for Common Stock into which the Series C Preferred Stock
is convertible and further acknowledges his awareness that the Company has
committed, subject to approval of the shareholders, to increasing the Company's
authorized common stock capitalization in its Restated Certificate of
Incorporation, as amended, or taking such other necessary and further steps in
order to obtain and reserve sufficient shares of Common Stock prior to the time
that the Series C Preferred Stock becomes convertible; and


(b)  Optionee acknowledges that he is fully conversant with the certificate of
designation of preferences of Series C Convertible Preferred Stock.


6.  Termination of Option. The Call Option shall terminate and expire
immediately and in total at the expiration date of the option. In addition, the
Call Option shall automatically terminate in the event of death of the Optionee.


7.  Adjustments. If there is any change in the capitalization of the Company
affecting in any manner the number or kind of outstanding shares of common stock
of the Company, whether by stock dividend, stock split, reclassification or
recapitalization of such stock, or because the Company has merged or
consolidated with one or more other corporations (and provided the Call Option
does not thereby terminate pursuant to Section 5 hereof), then the number and
kind of shares then subject to the Call Option and the price to be paid
therefore shall be commensurately adjusted by the Board of Directors; provided,
however, that in no event shall any such adjustment result in the Company's
being required to sell or issue any fractional shares. Any such adjustment shall
be made without change in the aggregate purchase price applicable to the
unexercised portion of the Call Option, but with an appropriate adjustment to
the price of each Share or other unit of security covered by this Call Option.


8.  Cessation of Corporate Existence. Notwithstanding any other provision of
this Call Option, upon the dissolution or liquidation of the Company, the
reorganization, merger or consolidation of the Company with one or more
corporations as a result of which the Company is not the surviving corporation
or the sale of substantially all the assets of the Company or the sale of more
than 50% of the outstanding stock of the Company to another corporation or other
entity, the Call Option granted hereunder shall terminate; provided, however,
that: (i) each outstanding Call Option hereunder, for which no option has been
tendered by the surviving corporation in accordance with all of the terms of
provision (ii) below shall, at all times before the effective date of such
dissolution or liquidation, merger or consolidation or sale of assets in which
the Company is not the surviving corporation or sale of stock, shall be fully
exercisable; or (ii) the surviving corporation shall tender to the Optionee, an
option to purchase shares of the surviving corporation, and such new option or
options shall contain such terms and provisions as shall be required to
substantially preserve or confer the rights and benefits of this Call Option.


9.  Non-Transferability. The Call Option is not assignable or transferable by
the Optionee, either voluntarily or by operation of law, and is exercisable,
during the Optionee's lifetime, only by the Optionee. Upon any attempted
transfer of this Call Option contrary to the provision hereof, the Board of
Directors may, at its discretion, terminate this option.


10.  No Stockholder Rights. The Optionee entitled to exercise this option shall
have no rights or privileges as a stockholder with respect to any Shares subject
hereto until the Optionee has become the holder of record of such Shares, and no
adjustment (except such adjustment as may be effected pursuant to the provisions
of Section 4 hereof) shall be made for dividends or distributions of rights in
respect of such Shares if the record date is prior to the date on which the
Optionee becomes the holder of record.


11.  Method of Acceptance. This Agreement is addressed to the Optionee in
duplicate and shall not vest or be effective until the Optionee has executed the
acceptance below and returned one copy to the Company, thereby acknowledging
that he has read and agreed to all the terms and conditions of this Agreement.


12.  Notices. Any notices pursuant to the terms hereof shall be forwarded by
mail and fax as follows:
 
 
To the Company:   
 
Urecoats Industries Inc.
 
 
Quorum Business Center
 
 
718 South Military Trail
 
 
Deerfield Beach, FL 33442
 
 
 
Or to Optionee:
 
Richard J. Kurtz
 
 
c/o The Kamson Corporation
 
 
270 Sylvan Avenue
 
 
Englewood Cliffs, NJ 07632

 

       

--------------------------------------------------------------------------------

 

 
Executed by the Company as of this 21st day of March, 2003.


 
URECOATS INDUSTRIES INC.
 
      a Delaware corporation
 
 
By:    
/s/ Timothy M. Kardok, CEO and President



ACCEPTED:


("OPTIONEE")


/s/ Richard J. Kurtz
3/24/03
Richard J. Kurtz
Date




       

--------------------------------------------------------------------------------

 

 